Case 19-50854-BLS   Doc 17-1   Filed 07/23/20   Page 1 of 5




                EXHIBIT A
                 Case 19-50854-BLS             Doc 17-1        Filed 07/23/20        Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                            Case No. 17-12560 (BLS)
                   Remaining Debtors.
                                                                    (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee of                         Adv. Proc. No. 19-50854 (BLS)
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP
OF COMPANIES, LLC, et al.,

                                       Plaintiff,
         v.

PEACHTREE AVIATION, SERVICES, LLC

                                       Defendant.


                         FOURTH STIPULATION TO EXTEND
                  DEADLINE TO RESPOND TO ADVERSARY COMPLAINT

         This Fourth Stipulation to Extend Deadline to Respond to Adversary Complaint (the

“Stipulation”) is made as of July 22, 2020, by and among plaintiff Michael Goldberg, in his

capacity as Liquidating Trustee of the Woodbridge Liquidation Trust (the “Trustee”), and

defendant Peachtree Aviation Services, LLC (“Peachtree” and, together with the Trustee, the

“Parties”).

                                                    RECITALS

         WHEREAS, on November 19, 2019, the Trustee filed a complaint [Adv. D.I. 1] in the

above-captioned adversary proceeding against Peachtree Aviation, Inc.;


1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.



{1288.001-W0062370.}
                 Case 19-50854-BLS       Doc 17-1    Filed 07/23/20    Page 3 of 5




         WHEREAS, on April 2, 2020, the Trustee filed the first amended complaint (the “FAC”)

[Adv. D.I. 7] in the above-captioned adversary proceeding against Peachtree;

          WHEREAS, On April 2, 2020, that certain Amended Summons and Notice of Pretrial

Conference in an Adversary Proceeding [Adv. D.I. 8] (the “Summons”) was issued, stating that

the deadline for Peachtree to answer, move or otherwise respond to the FAC is thirty (30) days

from the issuance of the Summons (May 4, 2020) (the “Response Deadline”);

         WHEREAS, the Court has approved a series of stipulations wherein the Parties have

agreed to extend Peachtree’s Response Deadline. See Adv. D.I. 11, 13, 15.

         WHEREAS, the Parties have agreed, as set forth herein, that the Response Deadline

shall be further extended to August 7, 2020;

         NOW, THEREFORE, in consideration of the foregoing recitals and the mutual

promises hereinafter contained, the Parties, intending to be legally bound, hereby stipulate and

agree as follows:

                                          STIPULATION

         1.       The Parties further agree that notwithstanding anything to the contrary in the

Summons or prior orders of the Court, Peachtree’s Response Deadline is hereby extended to

August 7, 2020, which may be further extended by court order.

         2.       This Stipulation constitutes the entire agreement and understanding between the

Parties with respect to the subject matter hereof. The terms of this Stipulation may not be

changed, amended, modified, or altered except by written agreement signed by each of the

Parties or confirming emails exchanged by counsel to the Parties.




{1288.001-W0062370.}                             2
                 Case 19-50854-BLS        Doc 17-1      Filed 07/23/20      Page 4 of 5




         3.       The Parties, by and through their undersigned counsel, each represent and warrant

that the undersigned is fully authorized and empowered to execute and deliver this Stipulation on

behalf of, and to bind, each Party, as applicable, to the terms and conditions of this Stipulation.

         4.       The Parties have cooperated in the drafting and preparation of this Stipulation.

Therefore, in any construction to be made of this Stipulation, the Stipulation shall not be

construed for or against any Party on that basis.

         5.       This Stipulation shall be governed by and construed in accordance with the

United States Bankruptcy Code and, where not inconsistent, the laws of the State of Delaware,

without regard to the conflict of laws principles thereof.

         6.       This Stipulation may be executed in any number of counterparts, and each such

counterpart is to be deemed an original for all purposes, but all counterparts shall collectively

constitute one agreement. Further, electronic signatures or transmissions of an originally signed

document by facsimile or electronic mail shall be as fully binding on the Parties as an original

document.

         7.       The Bankruptcy Court shall have and retain jurisdiction to resolve any disputes or

controversies arising from, in connection with, or related to this Stipulation.



                             [Remainder of page intentionally left blank]




{1288.001-W0062370.}                                3
                 Case 19-50854-BLS     Doc 17-1    Filed 07/23/20     Page 5 of 5




         8.       Notwithstanding the possible application of any Federal Rule of Bankruptcy

Procedure to the contrary, the Order approving this Stipulation shall be in full force and effect

upon its entry.

Dated: July 22, 2020

LANDIS RATH & COBB LLP                              PACHULSKI STANG ZIEHL & JONES LLP

/s/ Jennifer L. Cree                                /s/ Colin R. Robinson
Kerri M. Mumford (No. 4186)                         Andrew W. Caine (CA Bar No. 110345)
Jennifer L. Cree (No. 5919)                         Bradford J. Sandler (DE Bar No. 4142)
919 Market Street, Suite 1800                       Colin R. Robinson (DE Bar No. 5524)
Wilmington, DE 19801                                919 North Market Street, 17th Floor
Telephone: (302) 467-4400                           P.O. Box 8705
Facsimile: (302) 467-4450                           Wilmington, DE 19899 (Courier 19801)
Email: mumford@lrclaw.com                           Telephone: (302) 652-4100
        cree@lrclaw.com                             Fax: (302) 652-4400
                                                    Email: acaine@pszjlaw.com
-and-                                                       bsandler@pszjlaw.com
                                                            crobinson@pszjlaw.com
SMITH GAMBRELL & RUSSELL, LLP
Brian P. Hall                                       Counsel to Plaintiff Michael Goldberg in his
1230 Peachtree St., N.E.                            capacity as Liquidating Trustee of the Woodbridge
Promenade, Suite 3100                               Liquidation Trust
Atlanta, GA 30309
Telephone: (404) 815-3537
Facsimile: (404) 685-6837
Email: bhall@sgrlaw.com

Counsel to Peachtree Aviation Services, LLC




{1288.001-W0062370.}                           4
